        Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 1 of 10 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 CRAIG TOLAN,
                                                        CIVIL ACTION
 Plaintiffs,

 v.                                                     COMPLAINT 1:19-cv-00641

 BMO HARRIS BANK, N.A. and EQUIFAX
 INFORMATION SERVICES, LLC                              JURY TRIAL DEMANDED

 Defendants.

                                            COMPLAINT

         NOW COME Craig Tolan (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd., complaining of the Defendants, BMO Harris Bank, N.A. (“BMO”) and Equifax

Information Services, LLC (“Equifax”), (collectively, “Defendants”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Credit Reporting Act

(“FCRA”) pursuant to 15 U.S.C. §1681 et seq.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FCRA pursuant to 15 U.S.C.

§1681 et seq., 28 U.S.C. §§1331 and 1337, as this action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in this District

and all of the events or omissions giving rise to the claims occurred in this District.

                                                PARTIES

      4. Plaintiff is a consumer and a natural person over 18-years-of-age who, at all times relevant,

resided in the Northern District of Illinois.




                                                    1
      Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 2 of 10 PageID #:1




    5. Defendant BMO Harris, N.A. maintains its principal place of business in Chicago, Illinois.

BMO is a creditor, lender, debt collector, and servicer of mortgage loans across the country,

including the State of Illinois. BMO is a furnisher of information to the major credit reporting

agencies, including Equifax.

    6. Defendant Equifax Information Services, LLC is a Delaware limited liability company

with its principal place of business in Atlanta, Georgia. Equifax is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports and credit files to third parties bearing on a consumer’s

credit worthiness, credit standing, and credit capacity on a nationwide basis, including in the State

of Illinois.

               CREDIT REPORTING AND PLAINTIFF’S CREDIT DISPUTE TO EQUIFAX

    7. In or about May, 2004, Plaintiff applied for a car loan (“subject debt” or “subject loan”)

from BMO.

    8. In or about May, 2009, Plaintiff paid off the subject debt.

    9. On May 5, 2017, Plaintiff filed a Chapter 13 bankruptcy in the United States Bankruptcy

Court for the Northern District of Illinois.

    10. On July 25, 2018, the Bankruptcy Court granted Plaintiff a discharge.

    11. On or about September 28, 2018, in an effort to ensure that all discharged debt, and all

other debts were reporting accurately, Plaintiff pulled his Credit Karma Credit Report provided by

Equifax.

    12. Plaintiff was shocked to discover that Defendants were misreporting the subject debt that

had been paid and closed eight years before Plaintiff filed his bankruptcy.




                                                 2
          Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 3 of 10 PageID #:1




       13. Specifically, Plaintiff discovered that Defendants were misreporting the subject debt with

a monthly payment amount of $440.

       14. The reporting of the subject debt was inaccurate, incomplete, and misleading because the

subject debt was paid and closed in or about May, 2009, and had no scheduled monthly payment

amount.

                                       Plaintiff’s Dispute Letter to Equifax

       15. On or about October 9, 2018, Plaintiff sent a written credit dispute letter to Equifax

requesting that his credit files be reviewed and updated to accurately reflect the subject debt.

       16. Plaintiff’s dispute letter stated, in relevant part, as follows:

                “I have reviewed my credit reports and have found that several accounts are
                reporting inaccurate information:

                1) BMO Harris – The monthly payment should say zero
                2) ( . . . .)

                I want you to investigate. . . the above accounts and contact them separately to
                update their information. The balance, account status, Monthly payment,
                payment history, Payment status, past due amounts, and remarks are all wrongs
                and needs [sic] to be updated to reflect a zero in the balance, a zero in the past
                due amount, and a zero in the monthly payment and update all related
                information for the above accounts. (. . . .) ( . . . .) Please note that I am no longer
                liable for these above accounts and I demand that my credit reports reflect the
                same. Please send my dispute letter and the enclosures to each of the creditor
                listed above”1

       17. Plaintiff mailed the dispute letter with all relevant information to Equifax.

       18. Upon information and belief, BMO received notice of Plaintiff’s dispute letter and all

relevant information from Equifax within five days of Equifax receiving Plaintiff’s dispute letter.

See 15 U.S.C. §1681i(a)(2).




1
    Plaintiff mailed identical written dispute letters to Experian and TransUnion, but those credit reports were corrected.

                                                              3
      Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 4 of 10 PageID #:1




            Equifax’s Failure to Correct Inaccurate Reporting in Plaintiff’s Credit File

    19. On October 24, 2018, Equifax responded to Plaintiff’s dispute, but without correcting the

subject account.

    20. The Equifax response revealed that subject account was now reporting as follows:




    21. Despite Plaintiff’s specific dispute, Equifax and BMO were now reporting the BMO trade

line with “Scheduled Payment Amount” of $440.

    22. The reporting of the BMO trade line is patently inaccurate, incomplete, and creates a

materially misleading impression that Plaintiff is still obligated to pay a scheduled monthly

payment. The subject debt was actually paid and closed in or about May, 2009.

                                  IMPACT OF CONTINUING
                     INCORRECT INFORMATION IN PLAINTIFF’S CREDIT FILE

    31. The reporting of the BMO trade line is inaccurate, incomplete, and creates a materially

misleading impression that Plaintiff is still responsible for and obligated to pay the scheduled

payment amount. The subject debt was paid and closed in or about May, 2009.

    32. As of today, the erroneous reporting by Equifax of the BMO trade line continues to paint

a false and damaging image of Plaintiff. Equifax and BMO have yet to update the trade line to

accurately reflect the subject loan account with a $0 scheduled payment amount.

    33. The entire experience has imposed upon Plaintiff significant distrust, frustration, and

distress.



                                                 4
      Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 5 of 10 PageID #:1




    34. The inaccurate and incomplete reporting of the BMO trade line continues to have adverse

effects on Plaintiff’s credit rating because it creates a false impression that the Plaintiff is still

obligated to pay on the subject loan account.

    35. As a result of the conduct, actions, and inaction of each Defendant, Plaintiff has suffered

various types of damages as set forth herein, including specifically, the loss of credit opportunity,

wasted time tracking the status of his dispute, mail expenses, pulling and paying for credit reports

to check whether the credit reporting errors were corrected, and mental and emotional pain and

suffering.

    36. Due to the conduct of the Defendants, Plaintiff was forced to retain counsel to resolve the

erroneous credit reporting of the BMO trade line.

                        COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                    (AGAINST BMO HARRIS BANK, N.A.)

    37.      Plaintiff restates and re-alleges paragraphs 1 through 36 as though fully set forth herein.

    38.      Plaintiff is a “consumer” as the term is defined under 15 U.S.C. §§1681a(c) and (b).

    39.      BMO is a “person” as defined by 15 U.S.C. §1681a(b).

    40.      BMO is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

    41.      At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

    42.      BMO violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

respect to the disputed information after receiving a request for an investigation from Equifax and

Plaintiff.

    43.      Had BMO reviewed the information provided by Equifax and Plaintiff, it should have

then corrected the inaccurate designation of the BMO trade line and transmitted the correct

                                                     5
      Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 6 of 10 PageID #:1




information to Equifax. Instead, BMO wrongfully and erroneously verified its inaccurate reporting

without conducting a reasonable investigation.

    44.   BMO violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of any

reasonable investigation or reinvestigation of Plaintiff’s dispute to Equifax.

    45.   BMO violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to promptly modify, delete, or

permanently block the inaccurate information in Plaintiff’s credit files. Instead, BMO continued

to report the inaccurate, incomplete, and misleading information in Plaintiff’s credit files after

receiving Plaintiff’s detailed dispute.

    46.   BMO failed to conduct a reasonable reinvestigation of its reporting of the BMO trade

line or delete the inaccurate reporting from Plaintiff’s credit files within 30 days of receiving notice

of Plaintiff’s disputes from Equifax under 15 U.S.C. §1681i(a)(1).

    47.   BMO violated 15 U.S.C. §1681s-2(b)(2) by failing to take the required action with

respect to Plaintiff by the deadlines set forth in 15 U.S.C. §1681i(a)(1).

    48.   Despite the blatantly obvious errors in Plaintiff’s credit files, and Plaintiff’s efforts to

correct the errors, BMO did not correct the errors or trade line to report accurately. Instead, BMO

wrongfully re-reported, furnished, and re-furnished false, erroneous, and misleading information,

after Plaintiff’s dispute, to one or more third parties.

    49.   A reasonable investigation by BMO would have confirmed the veracity of Plaintiff’s

disputes, yet the inaccurate information continues to be reported in Plaintiff’s Equifax credit files.

    50.   Had BMO taken steps to investigate Plaintiff’s valid disputes or Equifax’s requests for

investigation, it would have permanently corrected the erroneous credit reporting of the BMO trade

line. Plaintiff provided all relevant information regarding his dispute in his requests for

investigation.



                                                   6
      Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 7 of 10 PageID #:1




   51.    By deviating from the standards established by the mortgage servicing industry and the

FCRA, BMO acted with reckless and willful disregard for its duty as a furnisher to report accurate

and complete consumer credit information to Equifax.

      WHEREFORE, Plaintiff, CRAIG TOLAN, respectfully prays this Honorable Court for the
following relief:
         a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
         b. An order directing BMO to immediately delete the inaccurate information from
            Plaintiff’s credit reports and credit files;
         c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
            underlying FCRA violations;
         d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA,
            pursuant to 15 U.S.C. §1681n;
         e. Award Plaintiff punitive damages, in an amount to be determined at trial, for each of
            the underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
         f. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C. §1681n
            and 15 U.S.C. §1681o; and
         g. Award any other relief as this Honorable Court deems just and appropriate.

                     COUNT II - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                          (AGAINST EQUIFAX INFORMATION SERVICES, LLC)

   52.    Plaintiff restates and re-alleges paragraphs 1 through 36 as though fully set forth herein.

   53.    Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   54.    Equifax is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   55.    At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).




                                                    7
      Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 8 of 10 PageID #:1




    56.   If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    57.   Plaintiff provided Equifax with all relevant information in his requests for investigation

and reinvestigation to reflect that he paid off the subject loan.

    58.   Equifax prepared Plaintiff’s consumer reports containing inaccurate, incomplete, and

materially misleading information by reporting the BMO trade line with erroneous information as

described above, when, in fact, the subject loan was paid and closed, and Plaintiff was no longer

financially obligated on the subject loan.

    59.   Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished, and refurnished, as they related to Plaintiff. Equifax prepared patently false, incomplete,

and a materially misleading consumer reports concerning Plaintiff. After Plaintiff’s written

detailed dispute, Equifax had actual knowledge that Plaintiff no longer owed any payments on the

subject account. Nonetheless, Equifax wrongfully and repeatedly reported the BMO trade line with

a scheduled monthly payment amount.

    60.   Equifax violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation

to determine whether the disputed information was accurate, and to then subsequently delete or

correct the information in Plaintiff’s credit file.

    61.   Equifax violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to BMO. Upon information and belief, Equifax failed to include all relevant information

as part of the notice to BMO regarding Plaintiff’s dispute that Equifax received from Plaintiff.



                                                      8
      Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 9 of 10 PageID #:1




    62.     Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff and BMO.

    63.     Equifax violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the incorrect

information that was the subject of Plaintiff’s dispute.

    64.     Equifax violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without

certification from BMO that the information was complete and accurate, and without sending

notice of the re-reporting to Plaintiff.

    65.     Equifax knew that the inaccurate designation of the BMO trade line on Plaintiff’s

consumer reports as having a scheduled payment amount, after the loan was paid and closed, would

have a significant adverse effect Plaintiff’s creditworthiness.

    66.     Despite actual knowledge that Plaintiff’s credit file contained erroneous information,

Equifax readily sold Plaintiff’s inaccurate, incomplete, and misleading report to one or more third

parties, thereby misrepresenting facts about Plaintiff and, ultimately, each Plaintiff’s

creditworthiness.

    67.     The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

    68.     By deviating from the standards established by the credit reporting industry and the

FCRA, Equifax acted with reckless disregard for its duties to report accurate and complete

consumer credit information.

    69.     It is Equifax’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.




                                                  9
     Case: 1:19-cv-00641 Document #: 1 Filed: 01/31/19 Page 10 of 10 PageID #:1




   70.    Equifax’s non-compliance with the requirements of the FCRA is indicative of the

reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s consumer files and

reporting Plaintiff’s credit information.

   71.    Equifax’s pattern of refusal to correct patently false information as mandated by the

FCRA reveals a conscious disregard of the rights of Plaintiff.

         WHEREFORE, Plaintiff, CRAIG TOLAN, respectfully prays this Honorable Court for
the following relief:
         a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
         b. An order directing Equifax to immediately delete the inaccurate information from
            Plaintiff’s credit reports and credit files;
         c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
            underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
         d. Award Plaintiff statutory damages of $1,000.00 for each of the underlying FCRA
            violations, pursuant to 15 U.S.C. §1681n;
         e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying FCRA violations, pursuant to 15 U.S.C. §1681n;
         f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C.
            §1681n(3) and 15 U.S.C. §1681o(2); and
         g. Award any other relief as this Honorable Court deems just and appropriate.

Plaintiffs demand a trial by jury.

Dated: January 31, 2019                                    Respectfully Submitted,
                                                           /s/ Majdi Y. Hijazin

                                                           Majdi Y. Hijazin, Of Counsel
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Avenue, Suite 200
                                                           Lombard, IL 60148
                                                           Phone: (630) 575-8181
                                                           Fax: (630) 575-8188
                                                           mhijazin@hijazinlaw.com
                                                   10
